Name: 2005/756/EC: Council Decision of 17 October 2005 repealing Decision 2001/131/EC concluding the consultation procedure with Haiti under Article 96 of the ACP-EC Partnership Agreement
 Type: Decision
 Subject Matter: cooperation policy;  America;  European construction;  executive power and public service
 Date Published: 2005-10-28; 2006-06-27

 28.10.2005 EN Official Journal of the European Union L 285/45 COUNCIL DECISION of 17 October 2005 repealing Decision 2001/131/EC concluding the consultation procedure with Haiti under Article 96 of the ACP-EC Partnership Agreement (2005/756/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the ACP-EC Partnership Agreement (1), which entered into force on 1 April 2003, and in particular Article 96 thereof, Having regard to the internal agreement between the representatives of the governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement (2), and in particular, Article 3 thereof, Having regard to the proposal from the Commission, Whereas: (1) On the basis of Decision 2001/131/EC (3), whereby, in accordance with Article 96(2)(c) of the ACP-EC Partnership Agreement, appropriate measures were adopted according to which financial aid granted to Haiti was partially suspended. (2) Decision 2004/681/EC expires on 31 December 2005 and requires a review of the measures after six months. (3) In March 2005 a working group, set up by the presidency of the European Union in Haiti, the Commission of the European Communities and representatives of the Member States in Haiti, issued a report assessing progress on the Haitian Governments explicit commitments as regards the essential elements of Article 9 of the ACP-EC Partnership Agreement, in particular respect for human rights, democratic principles and the rule of law, in view of the return of the country to full constitutional democratic governance. (4) The current situation in Haiti is very alarming as regards safety, respect for human rights and poverty. This was confirmed by the April 2005 report of the UN Security Council mission. Nevertheless, on several occasions the international community has reaffirmed its commitment to supporting the Interim Government and the Haitian people in their efforts on behalf of democracy and economic and social development. (5) The Interim Government deserves the confidence of the European Union to ensure the political transition, in particular by the organisation of the free and fair elections in full compliance with the announced electoral calendar, HAS DECIDED AS FOLLOWS: Article 1 Decision 2001/131/EC is hereby repealed. Article 2 This Decision shall be published in the Official Journal of the European Union. The letter annexed to this Decision shall be sent to the Haitian authorities. Article 3 The European Parliament shall be fully and immediately informed of this Decision. Done at Luxembourg, 17 October 2005. For the Council The President M. BECKETT (1) OJ L 317, 15.12.2000, p. 3. (2) OJ L 317, 15.12.2000, p. 376. (3) OJ L 48, 17.2.2001, p. 31. Decision as last amended by Decision 2004/681/EC (OJ L 311, 8.10.2004, p. 30). ANNEX Dear Sir, The European Union attaches the utmost importance to the provisions of Article 9 of the Cotonou Agreement. The ACP-EC Partnership is founded on respect for human rights, democratic principles and the rule of law. These are essential elements of the Agreement and thus form the basis for relations between us. In this respect, the European Union has followed closely the transition in Haiti that started with the appointment of the new Interim Government of Haiti, under your leadership, sworn in on 17 March 2004 following an extensive consultation process based on the CARICOM/OAS plan. On 12 May 2004, discussions took place in Brussels between you and the European Commission with a view to examining the political agenda of the Interim Government in relation to the restoration of democratic and constitutional rule. The European Union took note of your commitments particularly as regards the improvements of the human rights situation, the establishment of democratic principles including the holding of free and fair elections, the rule of law and good governance, as stated in your letter of 25 May 2004 to the European Commission. Those binding commitments, which remain valid as essential for our development cooperation, should lead in due course to greater political stability in Haiti. The European Union has been following closely the developments in Haiti on all fronts and has played a very active role in the efforts of the International Community to assist the country on its ambitious and difficult path towards democratic governance. We strongly believe in the entitlement of the Haitian people to a better life, in a secure and stable Haiti where democratic principles, human rights, the rule of law and good governance are fully respected. The European Union, as you know, has played a leading role in the formulation and adoption of the Interim Cooperation Framework and was the largest single donor to make a commitment towards the development of Haiti at the Washington Conference in 2004. Since then, much progress has been made and financial flows are gradually attaining the desired levels as the countries capacity to absorb financial and technical assistance has grown. The European Union has worked very closely with all the major international players and has expressed its full support for the UN mission in Haiti, MINUSTAH, and its major efforts to assist the Government and the Haitian National Police to establish the security and stability which are necessary for the country to progress towards elections in the autumn of 2005 and for the successful implementation of sustainable development programmes. The European Union has assessed the progress that has been achieved on the political and economic front, through its own resources and through the Security Council reports on Haiti. We believe the democratic process in Haiti would benefit from additional financial support and we have therefore decided that the measures taken under Decision 2001/131/EC be repealed and that full cooperation be resumed with Haiti with all the instruments available, including possible budgetary aid. Under those measures, the signature of the National Indicative Programme (NIP) for Haiti under the 9th EDF was to have taken place after the national elections and with the new democratically elected government. Currently the programming of the 9th EDF is under way with your Government and the NIP will now be signed as soon as this programming exercise has been completed. It is important for this process to progress rapidly so that the related actions bringing benefits to the Haitian people are also speedily implemented. We wish to underline, however, that our concerns regarding the situation in your country remain. It is essential for the success of the cooperation to ensure a strengthened absorptive capacity for aid, which is currently lacking, through good governance and aid-management capacity building measures. The European Union expects the Interim Government and the forthcoming elected government of Haiti to take the decisive steps in this respect. The methods of implementation will be those adapted to the countrys capacity for adequate management of public finances. The European Union will monitor closely further developments in the democratisation process, in particular in relation to the achievement of the commitments of the Interim Government in the areas of human rights, national dialogue, democratic principles, economic governance and the steps towards local, national and presidential elections. In this respect, the European Union will support the electoral process under way. In this context it expects the Interim Government to take effective action to ensure the respect for human rights and progress in the rule of law  including through steps to end impunity for human rights violations and pursuing further reforms of the Haitian National Police and in the judicial sector. The European Union also urges the Haitian government to continue to pursue an inclusive political dialogue with all political and societal forces renouncing violence with a view to achieving lasting stability and national reconciliation in Haiti. We take note of the possible revision of the electoral calendar with local elections taking place in December 2005 and the National and Presidential Elections taking place in two rounds in November 2005 and January 2006, which would still allow the new Government to assume office in February 2006. The European Union urges the Haitian government to remain committed to the preparations and conduct of free and fair elections underling the importance of avoiding further delays to the electoral timetable. The European Union is itself providing support for the electoral process to the tune of EUR 18 million. Additionally the European Union is considering an Electoral Observation Mission. The European Union will continue its close association with developments in Haiti through continuous and enhanced political dialogue, in the context of the Cotonou Agreement, with your Government and with the new Government that will emerge from the forthcoming elections. Please accept, Sir, the assurance of our highest consideration. Brussels, For the Commission For the Council